
	

113 S417 IS: To reduce the number of nonessential vehicles purchased and leased by the Federal Government, and for other purposes.
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 417
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Coburn (for himself
			 and Mrs. Shaheen) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To reduce the number of nonessential
		  vehicles purchased and leased by the Federal Government, and for other
		  purposes.
	
	
		1.Reduction of the number of
			 nonessential vehicles purchased and leased by the Federal Government
			(a)Review of
			 nonessential vehicle purchaseThe Director of the Office of
			 Management and Budget, in consultation with the head of the relevant Executive
			 agency, shall complete each of the following:
				(1)Determine the
			 total dollar amount obligated by each Executive agency to purchase civilian
			 vehicles in fiscal year 2010.
				(2)Determine the total dollar amount obligated
			 by each Executive agency to lease civilian vehicles in fiscal year 2010.
				(3)Determine the total number of civilian
			 vehicles purchased by each Executive agency in fiscal year 2010.
				(4)Determine the total number of civilian
			 vehicles leased by each Executive agency in fiscal year 2010.
				(5)Determine the
			 total dollar amount that would be 20 percent less than the dollar amount
			 determined under paragraphs (1) and (2) for each Executive agency.
				(b)Reduction of
			 nonessential vehicle purchaseFor each of fiscal years 2013 through 2017,
			 each Executive agency may not obligate more than the dollar amount identified
			 pursuant to subsection (a)(5) to purchase and lease civilian vehicles.
			(c)SharingThe Administrator of General Services shall
			 ensure that an Executive agency may share excess or unused vehicles with
			 another Executive agency that may need temporary or long-term use of additional
			 vehicles through the Federal Fleet Management System.
			(d)National
			 security exceptionThe limits
			 on the purchase and procurement of vehicles provided in this section shall not
			 apply to the purchase or procurement of any vehicle that has been determined by
			 the President to be essential for reasons of national security.
			(e)DefinitionsIn
			 this section:
				(1)Civilian
			 vehicleThe term
			 civilian vehicle means a vehicle that is not used for purposes of
			 military combat, the training or deployment of uniformed military personnel, or
			 such other uses as determined by the Director of the Office of Management and
			 Budget, in consultation with the Administrator of General Services.
				(2)Executive
			 agencyThe term Executive agency has the meaning
			 given that term under section 105 of title 5, United States
			 Code.
				
